                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                           )
                                 )     BK Case No. 1:18-bk-01283
Stephen Ray Shoemake,            )
Diann Mitchell Shoemake,         )
                                 )     Adv. Case No. 1:19-ap-90051
      Plaintiffs,                )
                                 )
      v.                         )
                                 )
SN Servicing Corporation,        )
SRP 2012-4, LLC,                 )
                                 )
      Defendants.                )
______________________________________________________________________

                MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO DISMISS COMPLAINT SEEKING DAMAGES
________________________________________________________________________

      SN Servicing Corporation (hereinafter, “SN Servicing”) and SRP 2012-4 (“SRP”)

submit their Memorandum of Law in Support of the Motion to Dismiss the Complaint.

                       I.     SUMMARY OF ARGUMENT

      Plaintiffs seek actual and punitive damages through an objection to SN Servicing

and SRP’s proof of claim (“POC”) based upon standing, an accounting, and extent of the

claim; breach of contract as to the deed of trust; violation of the Fair Debt Collection

Practices Act (“FDCPA”); and, abuse of process.

      SN Servicing on behalf of SRP filed the POC, attaching a copy of the Note, the

Second Deed of Trust (“Second DOT”), an itemized statement of the interest, fees,




 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42            Desc
         Memorandum of Law in Support of Motion to Dismiss Page 1 of 14
expenses, and charges, along with the statement of the amount necessary to cure the default

as of the date of the petition.

         SRP has standing to file the POC for the second deed of trust Second DOT because

the Note attached to the POC shows that it is endorsed in blank and is therefore bearer

paper. See Tenn. Code Ann. § 47-3-301.

         Plaintiffs’ conclusory assertions as to incorrect amounts in the POC, absent factual

allegations, do not support their request for an account, which is a cause of action in equity

under Tennessee state law and is more appropriately brought in another forum.

         Plaintiffs are not entitled to reduce the Second DOT by the payments not made in

the Plaintiffs’ prior chapter 13 case. See In re Matteson, 535 B.R. 156, 165 (6th Cir. BAP

2015).

         Plaintiffs’ breach of contract claim fails because Sections 7 and 17 of the Second

DOT specifically allow SRP to apply fees and charges to Plaintiffs’ account that were

incurred in any proceeding that may have significantly affected its interest in Plaintiffs’

residence. Section 17 only requires SRP and SN Servicing to give Plaintiffs notice prior to

acceleration following Plaintiffs’ breach of any covenant or agreement in the Mortgage.

[Adv. Cx., Doc #1, Ex. 2, pp. 16 and 18, §§ 7, 17]

         SRP as a debt owner of a mortgage debt is not a “debt collector” subject to the

FDCPA. See Henson v. Santander Consumer USA Inc., 582 U.S. ___, ___ S.Ct. ___. ___

L.Ed.2d ___ (June 12, 2017). SN Servicing as a servicer of a mortgage debt is not a “debt

collector” subject to the FDCPA. See Obduskey v. McCarthy & Holthus LLP, 586 U.S.

___, ___ S.Ct. ___. ___ L.Ed.2d ___ (slip opinion, March 20, 2019).


                                      2
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                  Desc
         Memorandum of Law in Support of Motion to Dismiss Page 2 of 14
         The allegations within Plaintiffs’ adversary complaint fall short of this Court

invoking its inherent power to impose sanctions as that is confined to instances of "bad

faith or willful abuse of the judicial process.” See In re Moore, 739 F.3d 724, 730 (5th Cir.

2014).

                                II.     STANDARD OF REVIEW

         "A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint."

Smith v. Bank of Am. Corp., 485 F. App'x 749, 751 (6th Cir. 2012). To survive a Rule

12(b)(6) motion to dismiss, "a complaint must contain sufficient factual matter, accepted

as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).1

         “In order to defeat a motion to dismiss [under Rule 12(b)(6)], a party’s complaint

must contain either direct or inferential allegations respecting all material elements to

sustain a recovery under some viable legal theory.” Gardner v. United States, 443 Fed.

Appx. 70, 73 (6th Cir. 2011) (citations omitted).

         A Court “need not accept as true legal conclusions or unwarranted factual

inferences, and conclusory allegations or legal conclusions masquerading as factual

allegations will not suffice.” Id. “The complaint’s factual allegations must be enough to

raise a right to relief above the speculative level, and state a claim to relief that is plausible


1
  In reviewing a Rule 12(b)(6) motion to dismiss, a court "may consider the Complaint and any exhibits
attached thereto, public records, items appearing in the record of the case and exhibits attached to
defendant's motion to dismiss so long as they are referred to in the Complaint and are central to the claims
contained therein." Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).
Specifically, "when a document is referred to in the pleadings and is integral to the claims, it may be
considered without converting a motion to dismiss into one for summary judgment." Commercial Money
Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007).


                                         3
    Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                            Desc
            Memorandum of Law in Support of Motion to Dismiss Page 3 of 14
on its face.” Id. It is not enough to allege facts that show a "mere possibility of misconduct"

or "that are merely consistent with a defendant's liability." Ashcroft v. Iqbal, 556 at 678–

79 (internal quotation marks omitted).

        A court, however, is not required to accept as true allegations "which contradict

documentary evidence appended to, or referenced within, the plaintiff's complaint."

Mulbarger v. Royal All. Assocs., Inc., 10 F. App'x 333, 335 (6th Cir. 2001). Therefore, "if

a factual assertion in the pleadings is inconsistent with a document attached for support,

the Court is to accept the facts as stated in the attached document." Williams v.

CitiMortgage, Inc., 498 F. App'x 532, 536 (6th Cir. 2012) (internal quotation marks

omitted).

                              III.     FACTUAL BACKGROUND

        1.      Following the commencement of a nonjudicial foreclosure on their

residence, Plaintiffs filed the instant Chapter 13 case on February 27, 2018. [Adversary

Complaint, ¶10]

        2.      Plaintiffs’ bankruptcy schedules listed within the mailing matrix Shapiro &

Ingle, LLP [Bankr. Doc#1, p. 45] which was the substitute trustee under a Substitution of

Trustee recorded with the Maury County Register of Deeds on February 20, 2018. [Exhibit

A, attached hereto] 2




2
  This Court may consider documents relating to the note, mortgage, assignment, loan modification process,
and foreclosure that are referenced in the complaint and integral to [the plaintiff's] claims"); Peoples v.
Bank of Am., No. 11-2863-STA, 2012 WL 601777, at *4 (W.D. Tenn. Feb. 22, 2012). The documents
attached to Defendants' Motion to Dismiss are properly part of the pleadings, and the Court may consider
them without converting the instant Motion to a motion for summary judgment.


                                         4
    Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                           Desc
            Memorandum of Law in Support of Motion to Dismiss Page 4 of 14
        3.      Plaintiffs’ bankruptcy schedules listed the Second DOT and listed Wingspan

Portfolio Advisors as a secured creditor holding the Second DOT. [Bankr. Doc #1, p. 19]

Subsequently, Plaintiffs amended their Schedule D to show SRP as the holder of the

Second DOT. 3 [Bankr. Doc #35]

        4.      Plaintiffs filed a plan proposing to treat the Second DOT as a long-term debt

in Part 3.1 of the plan, paying $300.00 monthly for the ongoing payment and $1,800.00 for

the prepetition arrears owing on the Second DOT. [Bankr. Doc #2, p. 2]

         5.     On April 30, 2018, SN Servicing on behalf of SRP filed the POC showing

pre-petition arrears owing of $42,341.16 on the Second DOT as well as stating the amount

the ongoing regular monthly payments, attaching a copy of the Note, the Second DOT, an

itemized statement of the interest, fees, expenses, and charges, along with the statement of

the amount necessary to cure the default as of the date of the petition. [Adv. Cx., Ex. 2]

        6.      Following the May 14, 2018 Meeting of Creditors, on May 17, 2018, the

Order Confirming Chapter 13 Pan was entered, listing SRP’s POC as a claim to be paid

under Part 3.1 as a long-term debt, with the ongoing payments to be paid and the prepetition

arrears estimated at $33,209.64.

        7.      The confirmed plan provides that “installment payments on the secured

claims listed below will be maintained, and any arrearage through the month of


3
  This Court may take judicial notice of material undisputed facts or record in Plaintiffs’ bankruptcy-case
file. The Court may take judicial notice of all documents and orders filed in the bankruptcy case and
adversary proceeding as reflected on the docket sheets for these proceedings and the same are appropriate
for consideration in addressing this key dispositive motion. See, e.g., In re Richardson, 283 B.R. 783
(Bankr. D. Kan. 2007). Defendants respectfully assert that all pleadings, claims, and loan documents
referenced herein are subject to judicial notice pursuant to Federal Rule of Evidence 201(b) and (d).



                                         5
    Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                           Desc
            Memorandum of Law in Support of Motion to Dismiss Page 5 of 14
confirmation will be paid in full . . . both the installment payments and the amounts to cure

the arrearage will be disbursed by the trustee . . . amounts stated on a proof of claim . . .

control over contrary amounts listed below as to the current installment payment and

arrearage. After confirmation of the plan, the trustee shall adjust the installment payments

below in accordance with the any such proof of claim . . . .” [Adv. Cx., Ex. 1, p. 2 of 7]

       8.     On September 24, 2018, the Trustee filed a Notice of Claims, which included

the POC filed by SN Servicing on behalf of SRP to be paid $286.29 for ongoing monthly

payments and $42,341.16 in prepetition arrearages. [Bankr. Doc #83]

       9.     On March 13, 2019, Plaintiffs filed the instant Adversary Proceeding through

the filing of the Complaint. [Adv. Cx, Doc #1]

                                   IV.    ARGUMENT

       Plaintiffs’ Complaint contradicts the confirmed plan as well as presenting issues

that could or should have been raised prior to confirmation.

       Plaintiffs did not object to standing when the POC was filed, at the creditor’s

meeting, before the order confirming the plan was entered, or when the Trustee filed the

Notice of Claims. Neither did Plaintiffs request an accounting or seek to determine the

extent of the lien prior to plan confirmation. Nor did Plaintiffs raise any assertion that SN

Servicing and SRP breached the Second DOT terms, much less of a pre-confirmation

violation of the FDCPA.

       The doctrine of res judicata applies to the bankruptcy context. See Brown v. Felsen,

442 U.S. 127, 132, 99 S. Ct. 2205 (1979). 11 U.S.C. § 1327(a) provides that “[t]he

provisions of a confirmed plan bind the debtor and each creditor, whether or not the claims


                                      6
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                 Desc
         Memorandum of Law in Support of Motion to Dismiss Page 6 of 14
of such creditor is provided for by the plan, and whether or not such creditor has objected

to, has accepted, or has rejected the plan.”

       “It is well accepted that ‘once a plan is confirmed, all questions which could have

been raised pertaining to such plan are res judicata.” In re Snow, 270 B.R. 38, 41 (D. Md.

2001) (quoting In re Luria, 175 B.R. 601, 608 (Bankr. D. Md. 1994))).

       In this case Plaintiffs proposed that they tender and SRP accept a cure of Plaintiffs’

default through plan payments from the Chapter 13 Trustee, that ongoing contractual

payments should continue along with payment on the pre-petition arrears. Plaintiffs did not

present any challenges or causes of action related to the validity of the note and deed of

trust therein or to SRP’s standing to enforce the note and trust deed.

       Additionally, Plaintiffs’ assertion in their plan that the POC is “disputed” is of no

legal consequence. See Shoemake v. SN Servicing Corp., 586 B.R. 741, 745 (M.D.TN.

2018) wherein the District Court held that Plaintiffs’ Plan treated the Second DOT as valid.

Even though Plaintiffs allegedly disputed the claim, they included it in their Plan as a “long-

term” debt.

       The confirmed plan explicitly states that SRP holds a claim secured by Plaintiff’s

principal residence, affirms the continued application of the prepetition agreement as

modified by the plan, addresses an acknowledged default, and requires contractual

payments to continue with no specific basis of dispute questioning the validity of SRP’s

standing, or Plaintiffs’ default, or the asserted breach of contract, or the asserted violation

of the FDCPA.




                                      7
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                   Desc
         Memorandum of Law in Support of Motion to Dismiss Page 7 of 14
         Thus, any cause of action based upon a violation of the automatic stay under 11

U.S.C. § 362 is also based upon pre-confirmation acts. Neither standing, an accounting,

nor determining the extent of the POC are post-confirmation acts that invoke Section 362.

The filing of the POC cannot in itself constitute a violation of the stay. See In re FRG, Inc.,

121 B.R. 710, 714 (Bankr. E.D. Pa. 1990.) Res judicata precludes that cause of action.

                                    V.        OBJECTION TO CLAIM

         A.       SRP and SN Servicing Have Standing to Enforce the Second DOT

         Plaintiffs object to SRP’s standing to file the POC, asserting that the proof of claim

from Plaintiffs’ prior Chapter 13 case that was disallowed because the claim was filed by

a creditor shown to be unrelated to the documents attached to the claim should now be

given credence. [Adv. Cx, ¶16] That claim was disallowed. It has no evidentiary value in

this adversary.

         The Note secured by the POC is endorsed in blank, is attached to the POC. [Adv.

Cx, Ex. 2, pp. 8-11] If an endorsement is made by the holder of an instrument and it is not

a special endorsement [payable to an identified person], it is a ‘blank endorsement.’ When

endorsed in blank, an instrument becomes payable to bearer and may be negotiated by

transfer of possession alone until specially endorsed. Tenn. Code Ann. § 47-3-205(b) and

(c). A person entitled to enforce a negotiable instrument includes the holder of the

instrument. See Tenn. Code Ann. § 47-3-301.4


4
  See also Tenn. Code Ann. § 47-3-301, Official Comments (“In revised Article 3, Section 3-301 defines ‘person
entitled to enforce’ an instrument. The definition recognizes that enforcement is not limited to holders . . . [and]
includes any other person who under applicable law is a successor to the holder or otherwise acquires the holder’s
rights.”). A “holder” is “the person [i]n possession of a negotiable instrument that is payable either to bearer or to an
identified person that is the person in possession[,]” Tenn. Code Ann. § 47-1-201(21)(A).



                                         8
    Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                                        Desc
            Memorandum of Law in Support of Motion to Dismiss Page 8 of 14
       Plaintiffs’ assertion regarding the assignment of the Second DOT has no legal effect

in this instance. Under Tennessee law, the deed of trust follows the note. Whoever holds

the note owns the deed. Thompson v. Bank of Am., N.A., 773 F.3d 741, 749 (6th Cir. 2014).

       B.     The Accounting Cause of Action Fails to State a Claim

       In Tennessee, an action for an accounting is an action in equity. Chancery courts

exercise inherent jurisdiction . . . for actions for an accounting. Gibson's Suits in Chancery

(7th ed. Inman 1988), § 3.

       The POC itemizes the foreclosure fees and costs and the attorneys’ fees. The POC

is deemed allowed unless a party in interest objects. Even though Plaintiffs object, the

Court must allow the POC unless one of the nine exceptions set forth in 11 U.S.C.§ 502(b)

applies. Plaintiffs have not identified under what subsection of Section 502(b) they seek

disallowance of the POC.

       Additionally, Plaintiffs do not support this cause of action with factual allegations.

They assert the principal balance in the POC is overstated by $4,011.91, that the interest in

the POC is overstated by $30,674.87, and that the prepetition fees and costs are overstated

by $9,417.81, all without factual or documentary support. If a factual assertion in the

pleadings is inconsistent with a document attached for support, the Court is to accept the

facts as stated in the attached document. Williams v. CitiMortgage, Inc., 498 F. App'x 532,

536 (6th Cir. 2012) (internal quotation marks omitted).

       In order to rebut the prima facie evidence a proper proof of claim provides, the

objecting party must produce substantial evidence in opposition to it. See In re Long, 353

B.R. 1, 13 (D. Mass. 2006; see also In re Clifford, 255 B.R. 258, 262 (D. Mass. 2000).


                                      9
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42                  Desc
         Memorandum of Law in Support of Motion to Dismiss Page 9 of 14
Only if the objection is substantial, the claimant ``is required to come forward with

evidence to support its claims . . . and bears the burden of proving its claims by a

preponderance of the evidence.” In re Tracey, 394 B.R. 635, 639 (1st Cir. BAP 2008)

(citing In re Organogenesis, Inc., 316 B.R. 574, 583 (Bankr. D. Mass. 2004)).

       C.     Plaintiffs are Not Entitled to Reduce the Amount Owed

       The Plaintiffs ask the Court to reduce the Second DOT POC by the amount that

would have been received in the Plaintiffs’ prior bankruptcy case had a POC been filed for

the Second DOT in that case. Plaintiffs’ request must be denied.

       A mortgagee’s failing to file a proof of claim and electing not to participate in the

Chapter 13 plan does not result in the mortgagee's waiver of its right to payment on the

debt. To avoid default on the mortgage loans, the Plaintiffs were still required to service

the debt, if not through the plan, then by making payments outside the plan. See In re

Matteson, 535 B.R. 156, 162-64 (6th Cir. BAP 2015) (disallowing lower court’s order

reducing mortgage lender’s lien by amount that would have been paid under the confirmed

plan had a proof of claim been filed for that lien).

     VII.   Neither SRP Nor SN Servicing are Not Subject to the FDCPA Claim

       SRP as a debt owner of a mortgage debt is not a “debt collector” subject to the

FDCPA. See Henson v. Santander Consumer USA Inc., 582 U.S. ___, ___ S.Ct. ___. ___

L.Ed.2d ___ (June 12, 2017).

       “A company may collect debts that it purchased for its own account, like Santander

did here, without triggering the statutory definition in dispute. By defining debt collectors

to include those who regularly seek to collect debts “owed . . . another,” the statute’s plain


                                      10
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42 Desc
        Memorandum of Law in Support of Motion to Dismiss Page 10 of 14
language seems to focus on third party collection agents regularly collecting for a debt

owner—not on a debt owner seeking to collect debts for itself.” Id.

       SN Servicing as a servicer of a mortgage debt seeking to enforce the defaulted debt

through a non-judicial foreclosure is not a “debt collector” subject to the FDCPA.

Odduskey v. McCarthy & Holthus LLP, 586 U.S. ___, ___ S.Ct. ___. ___ L.Ed.2d ___

(March 20, 2019).

        Plaintiffs assert a violation of 15 U.S.C. § 1692f(1), which forbids a debt collector

from "collect[ing] any amount . . . unless such amount is expressly authorized by the

agreement creating the debt or permitted by law." Id. As discussed above, the Second DOT

expressly provides for the lender and its agents to incur attorneys’ fees to protect the

lender’s interest in the Property. [Second DOT, ¶7]

       Plaintiffs assert a violation of 15 U.S.C. § 1692(e), which forbids the use of any

false, deceptive, or misleading representation or means in connection with the collection

of any debt. Id. A defendant debt collector can avoid violation of Section 1692e by

itemizing the various charges that comprise the total amount of the debt. Fields v. Wilber

Law Finn, 383 F.3d 562, 565 (7th Cir.2004). In the POC, the fees and charges were

itemized. See Singer v. Pierce & Assocs., P.C., 383 F.3d 596, 598 (7th Cir.2004)

(defendant did not violate § 1692e where attorney's fees were separately listed and

identified in loan payoff letter).

       Plaintiffs, while enjoying the protections provided under the Bankruptcy Code in

their pending Chapter 13 case, “do not need protection from abusive collection methods

that are covered under the FDCPA because the [bankruptcy] claims process is highly


                                      11
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42 Desc
        Memorandum of Law in Support of Motion to Dismiss Page 11 of 14
regulated and court controlled.” Simmons v. Round-Up Funding, LLC, 622 F.3d 63, 95 (2d

Cir. 2010) (citing cases).

       Filing a proof of claim in bankruptcy cannot be the basis for an FDCPA claim,

because it is not an activity against a consumer debtor. McMillan v. Syndicated Office

Systems, Inc., 440 B.R. 907, 914 (N.D. Ga. 2010). See In re Williams, 392 B.R. 882, 886

(Bankr. M.D. Fla. 2008) (granting creditor’s motion to dismiss debtor’s FDCPA theories

of liability for filing a purportedly overstated proof of clam in violation of 15 U.S.C. §§

1692f(1) & 1692d).

             VIII. Plaintiffs Have Not Pled a Claim for Abuse of Process

       The pleadings fall short of this Court invoking its inherent power under 11 U.S.C.

§105to impose sanctions as that is confined to instances of "bad faith or willful abuse of

the judicial process.” See In re Moore, 739 F.3d 724, 730 (5th Cir. 2014).

       By Plaintiffs’ assertions within the Complaint, this is not a case in which the

allegations rise to the level of bad faith, practicing a fraud upon the court or defiling the

temple of justice. The POC was filed for the purpose of the Second DOT being paid through

the confirmed plan. Chambers v. NASCO, Inc., 501 U.S. 32, a 45-46 (1991) (citations

omitted). This has specifically been held not to be a fraud upon the court.

                             IX.     REMAINING CLAIMS

       Plaintiffs fail to allege any facts that would make the automatic stay relevant to this

Complaint. There are no facts within the Complaint suggesting SN Servicing or SRP

performed acts against the Plaintiffs or the subject real property that could be properly

construed as “any act to create, perfect, or enforce any lien against the property of the


                                      12
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42 Desc
        Memorandum of Law in Support of Motion to Dismiss Page 12 of 14
estate,” or, “any act to create, perfect, or enforce against property of the debtor any lien to

the extent that such lien secures a claim that arose before the commencement of the case,”

or, “any act to collect, assess, or recover a claim against the debtor that arose before the

commencement of the case.” 11 U.S.C. § 362(a)(4)-(6).

       Plaintiffs also fail to state a claim as against SN to the extent they assert that, “as a

result of the above violations of [Section] 362, and pursuant to . . . 11 U.S.C. § 105,

Defendant is liable to Plaintiffs,” for damages, fees, and costs for the nonexistent violation

of the stay.

       Section 105 does not provide a private cause of action. See e.g., Pertuso v. Ford

Motor Credit Co., 233 F.3d 417, 423 (6th Cir. 2000); see also, Barrientos v. Wells Fargo

Bank, N.A., 633 F.3d 1186, 1189 (9th Cir. 2011); In re Chastain, 67 Collier Bankr. Cas. 2d

(MB) 1838 (E.D. Bankr. Tenn. 2012). Because “contempt” is not a recognized cause of

action, this Court should dismiss Plaintiff’ contempt claim with prejudice and without leave

to amend.

       Fed. R. Bankr. P. 2016 has no applicability to this case or relation to any allegations

in the complaint. Plaintiffs fail to offer any factual allegations or any of the claims for relief

that cause “allowance of administrative expenses,” an “application for compensation or

reimbursement”, a “disclosure of compensation paid or promised to attorney for debtor”,

or a “disclosure of compensation paid or promised to bankruptcy petition preparer”

relevant to this Complaint.

       There are no facts or allegations in the Complaint that suggest that sanctions

pursuant Fed. R. Bankr. P. 9011 are appropriate. The primary purpose of Rule 9011 is to


                                      13
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42 Desc
        Memorandum of Law in Support of Motion to Dismiss Page 13 of 14
deter unnecessary filing with the court for the benefit of the judicial process. In re Nicola,

258 B.R. 329, 334 (Bankr. E.D. Pa. 2001) (citing In re Alberto, 119 B.R. 985, 992 (Bankr.

N.D. Ill. 1990)). Again, other than citing Rule 9011 in the Complaint’s opening paragraph,

there is no further reference to the Rule. No facts are made presenting a situation in which

Rule 9011 would apply.

                                  III.   CONCLUSION

       For the reasons set forth above, SN Servicing and SRP respectfully request that this

Court dismiss the Adversary Complaint, and, for such other relief that the Court deems fair

and appropriate.


                                           Respectfully submitted,


                                           /s/Edward D. Russell
                                           Edward D. Russell, #26126
                                           The SR Law Group
                                           PO Box 128
                                           Mount Juliet, Tennessee 37121
                                           (615) 559-3190
                                           erussell@thesrlawgroup.com




                             CERTIFICATE OF SERVICE

 I hereby certify that on this 10th day of May 2019, I have caused a copy of the foregoing
Memorandum of Law Supporting Motion to Dismiss Complaint Seeking Damages in a
Core Adversary Proceeding to be sent electronically through the Court’s CM/ECF system
to all parties consenting to such service in this adversary proceeding and by U.S. Mail,
postage pre-paid, to Keith Slocum, P.O. Box 949, Columbia, TN 38402-0949.

                                           /s/Edward D. Russell
                                           Edward D. Russell



                                      14
 Case 1:19-ap-90051 Doc 4-1 Filed 05/10/19 Entered 05/10/19 14:50:42 Desc
        Memorandum of Law in Support of Motion to Dismiss Page 14 of 14
